NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application on 27 December 2021 after final rejection (26 August 2021). Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 27 December 2021 has been entered.
Allowable Subject Matter
Claims 1, 2 and 4–21 are allowed. Claims 1, 10, 14 and 19 are independent. Claims 2, 4–9, 11–13, 15–18, 20 and 21 depend on one of claims 1, 10, 14 and 19. Applicant’s Reply (27 December 2021) amended independent claims 1, 10, 14 and 19 to include allowable subject matter that differentiates the claimed invention from the cited prior art. In particular, the claims now require operating over a Bluetooth isochronous transport (i.e., communication in repeated, fixed timed intervals that offer minimal time for retransmission). The claimed transceiver includes a transmit count and/or a successful receive count after every isochronous interval indicating how many attempts have occurred to transmit and receive audio packets, respectively. The claimed processor then uses the available count to estimate an outgoing audio link packet error rate, which is used to control transmit power and a notification. The cited prior art (Flood, Solum, Qualcomm, Hankey, Sridhara, Ungstrup) similarly teach and suggest estimating outgoing packet error rates based on transmit/receive counts—for example, a count of acknowledgements. However, the cited prior art does not make an estimation based on a count derived after every isochronous interval. None of the cited prior art operates in an isochronous manner, or does not provide a count for each isochronous interval. For the foregoing reasons, claims 1, 2 and 4–21 are allowable over the cited prior art.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

4/23/2022